Appeal by the
*741defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered November 30, 2011, convicting him of criminal sexual act in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the County Court’s failure to inform him of possible confinement or supervision pursuant to the Sex Offender Management and Treatment Act (Mental Hygiene Law § 10.01 et seq., as added by L 2007, ch 7) (hereinafter SOMTA) rendered his plea of guilty involuntary (see People v Perez, 51 AD3d 1043 [2008]). However, the defendant failed to preserve this contention for appellate review, since he never moved to withdraw his plea. In any event, possible confinement or supervision pursuant to SOMTA are collateral consequences of the defendant’s plea of guilty, and the County Court’s failure to discuss those possibilities prior to accepting the defendant’s plea of guilty did not render the plea involuntary in this case (see People v Harnett, 16 NY3d 200, 205 [2011]; cf. People v Catu, 4 NY3d 242, 244 [2005]). Dillon, J.R, Leventhal, Chambers and Miller, JJ., concur.